        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


PRESTON LEE R.,1                       )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1154-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 _____________________________________ )



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614 of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381a, and 1382c (hereinafter the Act). Finding no error in the

Administrative Law Judge’s (ALJ) evaluation of Dr. Kent’s medical opinion, the court

ORDERS that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background




1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 2 of 11




       Plaintiff protectively filed applications for DIB and SSI benefits on February 18,

2015. (R. 12, 226). After exhausting administrative remedies before the Social Security

Administration (SSA), Plaintiff filed this case seeking judicial review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred

in considering the opinions of examining physician, Dr. Kent.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

                                             2
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 3 of 11




Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether he

has a severe impairment(s), and whether the severity of his impairment(s) meets or equals

the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404, Subpt.

P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the Commissioner

assesses claimant’s residual functional capacity (RFC). 20 C.F.R. §§ 404.1520(e),

416.920(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

                                             3
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 4 of 11




       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform his past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, he is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999). The court addresses the error alleged in Plaintiff’s Social Security Brief.

II.    Evaluation of the Medical Source Opinions

       Plaintiff claims the ALJ erred in weighing Dr. Kent’s opinion because he accorded

it some weight but omitted from the RFC assessed her opined limitation in difficulty with

sustaining persistence, and did not explain the omission. (Pl. Br. 19). Plaintiff argues the

ALJ did not address Dr. Kent’s limitation in sustained persistence, id. at 21; stated Dr.

Kent’s opinion is, to a degree, adopted by the RFC assessed; but “never acknowledged

Dr. Kent’s opinion that [Plaintiff] would have difficulty with sustained persistence and

never provided a reason to omit the limitation or any other limitation from the opinion.”

Id. Plaintiff infers this situation creates an ambiguity and asserts, “Resolution of this

ambiguity is necessary.” Id. Plaintiff points out that material inconsistencies or

ambiguities in the evidence must be explained and if the RFC assessed conflicts with a

                                              4
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 5 of 11




medical opinion, the ALJ must explain why the opinion was not adopted. (Pl. Br. 21)

(citing Soc. Sec. Ruling (SSR) 96-8p). Plaintiff also quotes this court’s opinion in Barton

v. Colvin, No. 15-1272-JWL, 2016 WL 5109933, at *2 (D. Kan. Sept. 20, 2016) for that

proposition and another—that although “it is the ALJ’s responsibility to assess RFC and

to resolve differences in the evidence including the medical opinions, that responsibility

is not carte blanche.” (Pl. Br. 22) (quoting Barton) (emphasis in Barton). Finally,

Plaintiff argues the ALJ’s evaluation of the other medical opinions does not explain “the

ALJ’s reasons for omitting a limitation in persistence altogether.” Id. at 26-27.

       The Commissioner asserts Plaintiff’s argument fails both because Dr. Kent did not

articulate a functional limitation in sustaining persistence and because such difficulty as

Dr. Kent suggested was accounted for in the RFC assessed. (Comm’r Br. 7). He points

out that Dr. Kent stated only “that Plaintiff’s condition affects his ability to sustain

persistence” without mentioning the degree persistence was affected or the restrictions

imposed. Id. at 7-8 (quoting R. 898) (brackets and quotations omitted). He also noted

Dr. Kent’s opinion “[Plaintiff]’s ability to sustain attention, concentrate, and exert mental

control is in the average range.” Id. at 8 (quoting R. 909). He argues that although no

medical opinion suggested a moderate limitation in concentration, that limitation is

accommodated within the ALJ’s limitation to unskilled work. Id. (citing Vigil v. Colvin,

805 F.3d 1199, 1204 (10th Cir. 2015 (finding a limitation to a specific vocational

preparation (SVP) level one or two accommodated a moderate limitation in

concentration, persistence, and pace); Bales v. Colvin, 576 F. App’x 792, 798 (10th Cir.

2014) (same, limitation to unskilled work)). The Commissioner points out that the ALJ

                                               5
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 6 of 11




here also limited Plaintiff to simple, routine, repetitive work with only simple work-

related decision making, only occasional interaction with others and no more than

occasional changes to simple work settings. (Comm’r Br. 9) (citing R. 19).

       A.     Dr. Kent’s Opinions

       Dr. Kent performed a psychological evaluation of Plaintiff on September 6, 2017,

including a Mental Status Evaluation, a Wechsler Adult Intelligence Scale—Fourth

Edition (WAIS-IV), and a Wechsler Memory Scale—Forth Edition (WMS-IV) and

prepared a Medical Source Statement regarding Plaintiff’s mental abilities and

limitations, and a report of her evaluation. (R. 897-909). In her Medical Source

Statement. Dr. Kent opined Plaintiff’s ability to understand, remember, and carry out

instructions is not affected by his impairment. (R. 897). She found his ability to interact

appropriately and respond to changes in a routine work setting are affected by his

impairment, and opined that he is moderately restricted in the abilities to interact

appropriately with the public, supervisors, and co-workers, and is moderately restricted in

his ability to respond appropriately to usual work situations and to changes in a routine

work setting. Id. at 898. As is at issue here, the Medical Source Statement completed by

Dr. Kent asked, “Are any other capabilities (such as the ability to concentrate, persist, or

maintain pace and the ability to adapt or manage oneself) affected by the impairment? If

‘yes,’ please identify the capability and describe how it is affected.” Id. Dr. Kent

checked the block “yes,” and responded, “Psychiatric condition affects ability to sustain

persistence.” Id. In response to the form’s instruction to identify the factors supporting

her assessment, Dr. Kent responded, “based on observation of behavior.” Id.

                                              6
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 7 of 11




       Dr. Kent summarized the report of her evaluation:

       The claimant was referred for psychological evaluation by Social Security
       Disability Services. The claimant is applying for disability because of
       physical and psychiatric difficulties. The claimant last worked in 2015 as a
       mechanic. His general cognitive ability, as estimated by the WAIS-IV, is
       in the average range (FSIQ = 94). [Plaintiff]’s verbal comprehension and
       perceptual reasoning abilities were both in the average range (VCI = 93,
       PRI = 96). [Plaintiff]’s ability to sustain attention, concentrate, and exert
       mental control is in the average range (WMI = 100). [Plaintiff]’s ability in
       processing simple or routine visual material without making errors is in the
       average range when compared to his peers (PSI = 92). [Plaintiff] was
       administered 10 subtests of the Adult battery of the WMS-IV. [His] ability
       to listen to oral information and repeat it immediately, and then recall the
       information after a 20 to 30 minute delay is in the Average range. His
       memory for visual details and spatial location is in the Average range. His
       ability to temporarily hold and manipulate spatial locations and visual
       details is in the Average range. [Plaintiff]’s ability to recall verbal and
       visual information immediately after the stimuli is presented is in the
       Average range. His ability to recall verbal and visual information after a 20
       to 30 minute delay is in the Average range. He indicated that his
       psychiatric issues make it difficult to be around people because of anxiety
       and paranoia. He reported difficulty concentrating because of
       hallucinations. He was quite anxious during the interview portion of the
       exam, but was quite calm and concentrated well during formal testing. His
       functioning most likely would be improved were he able to resume
       treatment with Abilify.

(R. 915).

       B.     The ALJ’s Findings and Evaluation of Dr. Kent’s Opinion

       In his discussion of his step three evaluation, the ALJ found Plaintiff moderately

limited in the broad mental functional area of concentrating, persisting, or maintaining

pace. (R. 18). He noted Plaintiff’s average scores on psychological testing performed by

Dr. Kent. He continued:

       On the other hand, the claimant reports difficulty concentrating due to
       hallucinations. The claimant is diagnosed with schizoaffective disorder,
       bipolar type. Nevertheless. [sic] Office treatment notes generally show that

                                             7
           Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 8 of 11




       the claimant is alert, oriented, his attention and concentration are within
       normal limits, and he makes good eye contact (11F/15; 19F/3; 20F/3[, R.
       915, 970, 999]). Accordingly, the undersigned finds that the claimant has a
       moderate limitation in concentrating, persisting, or maintaining pace.

(R. 18).

       In his discussion of Plaintiff’s mental impairments, the ALJ summarized and

discussed Dr. Kent’s evaluation:

       The claimant participated in a consultative psychological examination with
       Jan Snider Kent, Ph.D. as part of his disability claim. Dr. Kent estimates
       that the claimant functions with average ability in general cognitive ability.
       The consulting examiner notes that the claimant experiences difficulty
       being around people, and difficulty concentrating due to hallucinations.
       The claimant appears anxious during this consultative interview, but he is
       calm and concentrated well during formal testing. Dr. Kent diagnoses the
       claimant with schizoaffective disorder, bipolar type, panic disorder with
       agoraphobia, and with post-traumatic stress disorder (11F/15[, R. 915]).
       These abilities are certainly consistent with an ability to perform simple
       work of the type described in the above residual functional capacity
       assessment. As for the claimant’s capacity to tolerate social interaction, a
       restriction to work that does not involve contact with the general public is
       warranted, but as noted above, the claimant appears to be able to tolerate
       one-on-one or small group interactions.

(R. 22). He explained the weight accorded Dr. Kent’s opinion, “The opinion is consistent

with the evidence, and Dr. Kent notes that the claimant’s ability to persist is affected by

his condition. Dr. Kent’s opinion is given some weight, and the opinion is to a degree

adopted by the above residual functional capacity assessment.” Id.

       The ALJ considered and discussed the other medical opinions of record, and the

court discusses them here as they relate to the mental functional area of maintaining

concentration, persistence, or pace. The ALJ noted that the state agency psychological

consultants, Dr. Singer and Dr. Goodrich opined that Plaintiff has “a moderate limitation


                                              8
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 9 of 11




in difficulties in maintaining concentration, persistence, or pace,” and “can sustain

concentration and persistence with at least simple tasks and probably moderately

complex ones.” (R. 23). Although the ALJ accorded only “limited weight” to the

psychological consultants’ opinions, id. at 24, he found “certain aspects” of their

“opinions are in fact consistent with the residual functional capacity” he assessed, but

noted that he included further limitations because the consultants’ opinions are

inconsistent with the ability for occasional interaction with the public as assessed by the

ALJ. Id. at 23. The ALJ noted that Dr. Grotheer opined extreme limitations in Plaintiff’s

ability to maintain attention and concentration for extended periods, id. at 24, but

accorded only little weight to Dr. Grotheer’s opinion because his examination notes

generally relate to physical conditions, he does not appear to regularly treat Plaintiff’s

mental health conditions, he is not a mental health specialist, and his opinions are not

supported by the other objective findings in the record. Id. at 25.

       C.     Analysis

       The court agrees with Plaintiff that an ALJ must explain how all material

inconsistencies and ambiguities in the evidence were considered and resolved. SSR 96-

8p, West’s Soc. Sec. Reporting Serv., Rulings 149 (Supp. 2020). And, if the ALJ’s RFC

assessment conflicts with a medical source opinion, the ALJ must explain why he did not

adopt the opinion. Id. at 150. The problem for Plaintiff is he has not shown material

inconsistencies and ambiguities which were not considered and resolved or that the RFC

assessed conflicts with Dr. Kent’s medical opinion in this case.



                                              9
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 10 of 11




       Plaintiff’s assertion the ALJ did not address Dr. Kent’s limitation in sustained

persistence is belied by the ALJ’s statement quoted above, “Dr. Kent notes that the

claimant’s ability to persist is affected by his condition.” (R. 22). His argument the ALJ

“never acknowledged Dr. Kent’s opinion that [Plaintiff] would have difficulty with

sustained persistence” (Pl. Br. 21), is belied by the same statement. Moreover, Plaintiff

overstated Dr. Kent’s alleged opinion. Dr. Kent did not opine that Plaintiff would have

difficulty with sustained persistence, she opined Plaintiff’s “Psychiatric condition affects

ability to sustain persistence.” (R. 898). That Plaintiff’s condition affects his ability to

sustain persistence does not compel finding he will have difficulty sustaining persistence.

Moreover, at step three, the ALJ specifically found Plaintiff has a moderate limitation in

the area of concentrating, persisting, or maintaining pace. (R. 18).

       Plaintiff’s argument the ALJ never provided a reason to omit the limitation from

the RFC assessed merely assumes without demonstrating that the ALJ omitted the

limitation. To be sure, the ALJ did not state in the RFC assessed that Plaintiff has

difficulty sustaining persistence or is moderately (or to some other degree) limited in

sustaining persistence. But an RFC must be expressed in terms of specific work-related

functions. SSR 96-8p, West’s Soc. Sec. Reporting Serv., Rulings 147. “The mental RFC

assessment used at steps 4 and 5 of the sequential evaluation process requires a more

detailed assessment by itemizing various functions contained in the broad categories

found in” the four functional areas. Id. at 146. Stating that a claimant has difficulty or is

moderately limited in an area is not to state a functional limitation. Here, the ALJ stated

Plaintiff’s mental RFC in terms of mental functions: “he is limited to simple, routine,

                                              10
        Case 6:20-cv-01154-JWL Document 19 Filed 05/07/21 Page 11 of 11




repetitive-type tasks involving only simple work-related decision-making in an

environment with only occasional interaction with others, and no more than occasional

change to the simple work setting.” (R. 19) (finding no. 5, bold omitted). As the

Commissioner argued, the Tenth Circuit has held that a limitation to unskilled work is a

sufficient limitation to account for a moderate limitation in maintaining concentration,

persistence, or pace; Vigil, 805 F.3d at 1204; Bales, 576 F. App’x at 798. Here, the ALJ

limited Plaintiff to unskilled work with additional detailed functional limitations, and

Plaintiff has not shown those limitations will not accommodate the effect his psychiatric

condition has on his ability to sustain persistence.

       Plaintiff’s argument that the ALJ’s evaluation of the other medical opinions does

not explain “the ALJ’s reasons for omitting a limitation in persistence altogether” (Pl. Br.

26-27) also fails because he has not shown the limitation was omitted. Further, the ALJ’s

consideration of the other medical opinions relating to concentration, persistence, and

pace as discussed above sheds light on the path the ALJ took in assessing his RFC

relating to persistence, and reinforces the court’s conclusion Plaintiff has shown no error.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated May 7, 2021, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge

                                             11
